           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION
GREGORY ROSE                                                   PLAINTIFF

V.                      No. 3:19-cv-293-DPM

MIKE GALBSON, Judge, Osceola;
CATHERINE DEAN, Prosecutor,
Osceola; OILLIEY COLLINS, Chief,
Osceola Police Department, TERRY,
Detective, Osceola Police Department,
and CHRIS GILLIS, Detective, Osceola
Police Department                                         DEFENDANTS

                            JUDGMENT
     Rose's false arrest claim is dismissed with prejudice. All other
claims are dismissed without prejudice.



                                D.P. Marshall Jr.
                                United States District Judge

                                    o   /vrclveMhIA   2J31'/
